DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/19 and 12/08/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Foreign patent document cite 1 on the IDS dated 12/08/2020 was not considered because the reference was not included with the IDS and a publication with the listed publication date was unable to be located.
Two documents (WO 2005/040576 and search report of GB2008378.8) were attached to but not listed on the 12/08/2020 IDS. They have been considered and included on the PTO-872 attached to this action.

Specification
The disclosure is objected to because of the following informalities:
At 0014 line 2 “engine housing 24” should read --engine housing 14--.
At 0020 line 5 “cylinder 18” should read --cylinder 16--.
At 0020 line 13 “igniter 66” should read --igniter piston 66--.
Appropriate correction is required.

Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  
At claim 2 line 2 and claim 19 line 3 “the prechamber” should read --the combustion prechamber--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the nozzle” in line 3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as the --a nozzle--.
Claim 9 recites the limitation “the igniter housing” in line 8. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --an igniter housing--.
Claim 13 recites the limitation “an igniter housing” in lines 1-2. It is unclear whether the limitation refers to the same igniter housing introduced at claim 9 line 8. For examination purposes the limitation in claim 13 will be interpreted as --the igniter housing--.
Claim 15 recites the limitation “the control valve member” in line 3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the control valve--.
Claims 10-15 are rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SCHECHTER (US 4,384,553).
Regarding claim 1, SCHECHTER discloses an ignition system for an internal combustion engine comprising: 
an igniter (Fig. 3) including an igniter housing (18’ and 34 taken together) having a combustion prechamber (42’) formed therein and at least one gas orifice (22) structured to fluidly connect the combustion prechamber to a cylinder (14) in the internal combustion engine; 
the igniter further including a piston (26 and 28’ taken together) having a piston end face (lower surface of piston) exposed to the combustion prechamber (Fig. 3), and movable within the igniter housing between a retracted position and an advanced position (i.a. Fig. 3); and 
a hydraulic actuator (i.a. Fig. 2) structured to apply an actuating force (col. 2 lines 58-62) to the piston, such that the piston is moved toward the advanced position (col. 2 lines 59-62) to increase a pressure of an ignition charge of fuel and air within the combustion prechamber to an autoignition threshold (col. 3 lines 1-4).
Regarding claim 6, SCHECHTER discloses the ignition system of claim 1.
SCHECHTER further discloses wherein the piston further includes a piston ring (one of ordinary skill would recognize the structures identified in Fig. A below to be piston rings) attached to the piston (26 and 28’ taken together) and limiting blowby of combustion gases between the piston and a nozzle (18’), and the igniter housing (18’ and 34 taken together) has a blowby vent (62) formed therein for venting blowby gases out of the igniter (col. 4 lines 15-16).
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation underlined above which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, one of ordinary skill would understand the piston rings and vent passages of SCHECHTER shown in the drawings are capable of performing the recited functions.
[AltContent: arrow][AltContent: textbox (SECOND PISTON HEAD)][AltContent: arrow][AltContent: textbox (HYDRAULIC ACTUATION SURFACE)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PISTON RINGS)]
    PNG
    media_image1.png
    900
    541
    media_image1.png
    Greyscale

Figure A Annotations of SCHECHTER Fig. 3.
Regarding claim 7, SCHECHTER discloses the ignition system of claim 1.
SCHECHTER further discloses wherein the igniter housing (18’ and 34 taken together) has a hydraulic chamber (38’) formed therein, and the piston (26 and 28’ taken together) further includes a hydraulic actuation surface (Fig. A above) exposed to the hydraulic chamber and positioned opposite to the piston end face (lower surface of piston).
Regarding claim 8, SCHECHTER discloses the ignition system of claim 7.
 	SCHECHTER further discloses wherein the hydraulic actuator (Fig. 2) further includes a hydraulic fluid port (Fig. B below) formed therein, and a control valve assembly having a control valve (3-way valve) movable between an open position where the hydraulic fluid port is fluidly connected to the hydraulic 
[AltContent: arrow][AltContent: textbox (HYDRAULIC FLUID PORT)]
    PNG
    media_image2.png
    872
    754
    media_image2.png
    Greyscale

Figure B Annotations of SCHECHTER Fig. 2.
Regarding claim 9, SCHECHTER discloses an internal combustion engine comprising: 
a fuel supply (60); 
an engine housing (col. 2 lines 8-11) having a main combustion chamber (14) formed therein; 
an ignition system (Fig. 3) including an igniter having a combustion prechamber (42’) formed therein, and at least one gas orifice (22) fluidly connecting the combustion prechamber to the main combustion chamber (Fig. 1); 
the igniter further including a piston (26 and 28’ taken together) having a piston end face (lower end surface of piston) exposed to the combustion prechamber (Fig. 3), and being movable within an igniter housing (18’ and 34 taken together) between a retracted position and an advanced position (i.a. Fig. 3); and 

Regarding claim 11, SCHECHTER discloses the engine of claim 9.
SCHECHTER further discloses wherein the igniter further includes a hydraulic chamber (38’) formed therein, and the piston (26 and 28’ taken together) further includes a hydraulic actuation surface (Fig. A above) exposed to the hydraulic chamber and positioned opposite to the piston end face (lower surface of piston).
Regarding claim 12, SCHECHTER discloses the engine of claim 11.
SCHECHTER further discloses wherein the piston (26 and 28’ taken together) includes a piston head (26) and the piston end face (lower surface of piston) is formed on the piston head (Fig. 3), and the piston includes a piston ring (Fig. A above) attached to the piston head (Fig. A).
Regarding claim 13, SCHECHTER discloses the engine of claim 12.
SCHECHTER further discloses wherein the igniter includes the igniter housing (18’ and 34 taken together) having a nozzle (18’), and the piston (26 and 28’ taken together) is within the nozzle at each of the retracted position and the advanced position (Fig. 3).
Regarding claim 14, SCHECHTER further discloses the engine of claim 11.
SCHECHTER further discloses wherein the hydraulic actuator (i.a. Fig. 2) further includes a hydraulic fluid port (Fig. B above) formed therein, and a control valve assembly having a control valve (3-way valve) movable between an open position where the hydraulic fluid port is fluidly connected to the hydraulic chamber (col. 3 lines 54-59), and a closed position (col. 4 lines 1-3).
Regarding claim 16, SCHECHTER discloses a method of operating an engine comprising: 
moving an engine piston in an engine toward a top dead center position (implied col. 1 lines 13-15) to increase a pressure of a main charge of fuel and air (a direct result of compression) in a main combustion chamber (14); 
fluidly connecting a hydraulic chamber (38’) in an igniter (Fig. 3) to a supply of pressurized hydraulic fluid (col. 2 lines 59-61); 

increasing a pressure of an ignition charge of fuel and air in a combustion prechamber (42’) of the igniter to an autoignition threshold based on the moving of the igniter piston toward the advanced position (col. 3 lines 1-4); 
conveying combustion gases of the ignition charge from the combustion prechamber into the main combustion chamber (col. 1 lines 17-20); and 
igniting the main charge within the main combustion chamber by way of the combustion gases of the ignition charge (col. 1 lines 20-22).
Regarding claim 19, SCHECHTER discloses the method of claim 16.
SCHECHTER further discloses wherein the conveying of the combustion gases of the ignition charge further includes conveying combustion gases having ignited within the prechamber and forming flame jets that advance outwardly of a nozzle (22) of the igniter exposed to the main combustion chamber (col. 1 lines 19-22).
Regarding claim 20, SCHECHTER discloses the method of claim 16.
SCHECHTER implicitly discloses limiting blowby of combustion gases past the igniter piston by way of a piston ring (Fig. A above). One of ordinary skill would recognize the piston rings as identified in Fig. A to be intended to seal the piston to the chamber wall thereby limiting blowby as is routine in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over SCHECHTER (US 4,384,553) in view of OTTO (FR 432,999).
Regarding claim 2, SCHECHTER discloses the ignition system of claim 1.
SCHECHTER further discloses wherein the igniter housing (18’ and 34 taken together) includes a nozzle (18’) forming the combustion prechamber (42’).
SCHECHTER teaches a single gas orifice rather than a plurality of gas orifices as claimed.
OTTO teaches an ignition system (Fig. 4) having a prechamber (f) with a plurality of gas orifices (g1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the single orifice of SCHECHTER for a plurality of orifices as taught by OTTO to ensure uniform ignition of the main charge.
SCHECHTER is silent regarding the piston end face being spaced from the gas orifice when the piston is in the advanced position.
OTTO further teaches the prechamber (f) has a cupped-shape nozzle (g) wherein a piston end face (lower surface of piston b) is spaced from a plurality of gas orifices (g1) at the advanced position (self-evident in Fig. 4 that flat piston cannot fully penetrate into chamber f) such that the plurality of gas orifices are open to the combustion prechamber at the advanced position (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the nozzle of SCHECHTER to have the cupped-shape taught by OTTO to 
SCHECHTER as modified teaches wherein the igniter housing includes a nozzle forming the combustion prechamber and having a plurality of gas orifices formed therein, and wherein the piston end face is spaced from the plurality of gas orifices at the advanced position such that the plurality of gas orifices are open to the combustion prechamber at the advanced position.
Regarding claim 3, SCHECHTER as modified teaches the ignition system of claim 2.
SCHECHTER further discloses a biaser (64) biasing the piston (26 and 28’ taken together) toward the retracted position (Fig. 3) in opposition to the actuating force (col. 4 lines 18-19).
Regarding claim 4, SCHECHTER as modified teaches the ignition system of claim 3.
SCHECHTER further discloses wherein the piston end face (lower surface of piston) is within the nozzle (18’) at each of the retracted position and the advanced position (Fig. 3), and the biaser (64) is held in compression in the igniter housing (Fig. 3), and is compressed in response to moving the piston from the retracted position toward the advanced position (self-evident, Fig. 3).
Regarding claim 5, SCHECHTER as modified teaches the ignition system of claim 4.
SCHECHTER further discloses wherein the piston (26 and 28’ taken together) includes a first piston head (26) including the piston end face (lower surface of piston), and a second piston head (Fig. A above) coupled to the first piston head (Fig. A), and the igniter further includes a piston guide (28’) attached to the piston between the first piston head and the second piston head and slidable in contact with the igniter housing (Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SCHECHTER (US 4,384,553) in view of HISSERICH (US 4,075,996).
Regarding claim 10, SCHECHTER discloses the engine of claim 9.
SCHECHTER further discloses the igniter further includes a biaser (64) biasing the piston (26 and 28’ taken together) in the igniter toward the retracted position (Fig. 3) in opposition to the actuating force (self-evident, Fig. 3).
SCHECHTER is silent regarding the orientation of the igniter in the cylinder head.

It would have been an obvious matter of mechanical expediency to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the igniter in the cylinder head of SCHECHTER to be in line with a piston in the main combustion chamber as taught by SCHECHTER to provide convenient packaging of the igniter between the valves in the cylinder head. Furthermore, Applicant has disclosed no criticality to this orientation stating “in some instances piston 66 and igniter 56 itself could be offset from an axis of reciprocation of piston 18, oriented diagonally, or have some other arrangement” (0015 lines 27-29).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GRAHMAN discloses a cam-actuated combustion-ignition igniter relevant to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747